                          Case 19-30599 Document 54 Filed in TXSB on 07/15/19 Page 1 of 7
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 :DOWHU$QWKRQ\(VWHIDQDQG0LULDP5RVDULR(VWHIDQ
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        6RXWKHUQ'LVWULFWRI7H[DV
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     :DOWHU$QWKRQ\(VWHIDQDQG0LULDP5RVDULR(VWHIDQ                                        
      Debtor 1       _____BB_________________________________________________
                     Case
                     First Name 19-30599
                                   Middle Name Document        54 Filed in TXSB onCase
                                                                                         07/15/19
                                                                                            number (LINQRZQ)Page     2 of 7
                                                                                                             ______________________
                                                        Last Name




 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Brandon Lolwing
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    07/15/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        LOLWING, BRANDON                                                                    VP Loan Documentation
                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name            Middle Name              Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                   Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                State      ZIPCode



                     800-274-7025                                                           NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                           (PDLO




Official Form 410S1                                                1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                         page 
                    Case 19-30599 Document 54 Filed in TXSB on 07/15/19 Page 3 of 7
                       UNITED STATES BANKRUPTCY COURT
                                                           Southern District of Texas


                                                       Chapter 13 No. 1930599
                                                       Judge: David R Jones

In re:
Walter Anthony Estefan and Miriam Rosario Estefan
                                              Debtor s 

                                              CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before July 16, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                                %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                        Walter Anthony Estefan and Miriam Rosario Estefan
                                        4006 Tamarack Place

                                        Houston TX 77082



                                       %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                        N/A




Debtor’s Attorney:                     %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                       Kenneth A Keeling
                                       Keeling Law Firm
                                       3310 Katy Freeway
                                       Suite 200
                                       Houston TX 77007


                                       %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                       N/A




Trustee:                               %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                        David G Peake
                                        Chapter 13 Trustee
                                        9660 Hillcroft
                                        Suite 430
                                        Houston TX 77096-3856

                                                              /s/Brandon Lolwing
                                                              @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                              VP Loan Documentation
                                                              Wells Fargo Bank, N.A.
                     Case 19-30599 Document 54 Filed in TXSBCustomer Service
                                                             on 07/15/19  Page 4 of 7
                                                                                                 Online                          Telephone
                                                                                                 wellsfargo.com                  1-800-340-0473
          WALTER A ESTEFAN
                                                                                                 Correspondence                  Hours of operation
          MIRIAM R ESTEFAN                                                                       PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          4006 TAMARACK PL                                                                       Des Moines, IA 50306
          HOUSTON TX 77082-7632                                                                  To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $389.48
        fall below the required minimum balance. This means there is a shortage.

     •   Payments: As of the September 1, 2019 payment, the contractual portion
         of the escrow payment decreases.



  Part 1 - Mortgage payment

         Option 1                Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  08/01/2019 payment date   the 09/01/2019 payment
                                                                                                Option 1: No action required
 Principal and/or interest                  $524.58                   $524.58

 Escrow payment                             $477.04                   $413.48               Starting September 1, 2019 the new contractual
 Total payment amount
                                                                                            payment amount will be $938.06
                                         $1,001.62                  $938.06

         Option 2                Pay the shortage amount of $389.48
                                  Previous payment through New payment beginning with
                                  08/01/2019 payment date   the 09/01/2019 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                  $524.58                   $524.58

 Escrow payment                             $477.04                   $381.02               Starting September 1, 2019 the new contractual
 Total payment amount                                                                       payment amount will be $905.60
                                         $1,001.62                  $905.60




                                                      See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $389.48 to the address that appears on this coupon.
  WALTER A ESTEFAN
  MIRIAM R ESTEFAN                                                This payment must be received no later than September 1, 2019.


              Wells Fargo Home Mortgage
              PO Box 51120
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
                   Case
escrow items that may       19-30599
                      have been              Document
                                paid in the past             54anticipated
                                                 and any future     Filedpayments
                                                                           in TXSB  to beon  07/15/19
                                                                                          made.             Page
                                                                                                We then divide       5 of 7by 12 payments to
                                                                                                               the amounts
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                      05/17 - 04/18     05/18 - 04/19        03/19 - 07/19   09/19 - 08/20
                                                                                                                       # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                             $3,155.76         $3,129.33              $0.00       $3,129.33      ÷         12        =         $260.78
Property insurance                         $2,545.00         $4,037.70           $2,885.40      $1,442.70      ÷         12        =         $120.23
Insurance refund                               $0.00             $0.00          -$1,442.70         $0.00       ÷         12        =            $0.00
Total taxes and insurance                  $5,700.76         $7,167.03           $1,442.70      $4,572.03      ÷         12        =         $381.02
Escrow shortage                            $2,663.63         $3,768.69              $0.00       $389.48        ÷         12        =           $32.46**

Total escrow                               $8,364.39        $10,935.72           $1,442.70      $4,961.51      ÷         12        =          $413.48


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance February, 2020                                  -$3,995.13          table)

Bankruptcy adjustment‡                                                 +         $3,605.65

Minimum balance for the escrow account                                  -             $0.00


Escrow shortage                                                        =          -$389.48


‡
 This adjustment of $3,605.65, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
             Payments to                expect to                                                                Projected escrow          Balance required
Date           escrow                    pay out         Description                                                 balance                in the account
Aug 2019          Case 19-30599 Document    54
                                     Starting      Filed in TXSB on 07/15/19 Page
                                              balance                                 6 of 7
                                                                              -$1,709.22                                                             $2,285.91
Sep 2019           $381.02                    $0.00                                                                     -$1,328.20                   $2,666.93
Oct 2019           $381.02                    $0.00                                                                      -$947.18                    $3,047.95
Nov 2019           $381.02                    $0.00                                                                      -$566.16                    $3,428.97
Dec 2019           $381.02                  $954.80      HARRIS COUNTY (A)                                              -$1,139.94                   $2,855.19
Dec 2019              $0.00                $1,612.86     ALIEF ISD (A)                                                  -$2,752.80                   $1,242.33
Dec 2019              $0.00                  $561.67     HARRIS COUNTY MUD #120                                         -$3,314.47                    $680.66
Jan 2020           $381.02                    $0.00                                                                    -$2,933.45                    $1,061.68
Feb 2020           $381.02                 $1,442.70     LLOYDS OF LONDON                                              -$3,995.13                       $0.00
Mar 2020           $381.02                    $0.00                                                                     -$3,614.11                    $381.02
Apr 2020           $381.02                    $0.00                                                                    -$3,233.09                     $762.04
May 2020           $381.02                    $0.00                                                                    -$2,852.07                    $1,143.06
Jun 2020           $381.02                    $0.00                                                                     -$2,471.05                   $1,524.08
Jul 2020           $381.02                    $0.00                                                                    -$2,090.03                    $1,905.10
Aug 2020           $381.02                    $0.00                                                                     -$1,709.01                   $2,286.12

Totals           $4,572.24                 $4,572.03



 Part 4 - Escrow account history
Escrow account activity from March, 2019 to August, 2019
                      Deposits to escrow                   Payments from escrow                                                      Escrow balance
   Date      Actual      Projected Difference          Actual   Projected Difference             Description             Actual         Projected Difference
Mar 2019                                                                                     Starting Balance           -$6,454.25        $476.89       -$6,931.14
Mar 2019        $0.00         $477.04     -$477.04        $0.00          $0.00      $0.00                               -$6,454.25        $953.93       -$7,408.18

Apr 2019        $0.00         $477.04     -$477.04     $1,442.70         $0.00   $1,442.70   ICAT                       -$7,896.95       $1,430.97      -$9,327.92

May 2019      $950.14         $477.04      $473.10     $1,442.70         $0.00   $1,442.70   NATIONAL RISK SOLUTIONS    -$8,389.51       $1,908.01     -$10,297.52

Jun 2019        $0.00         $477.04     -$477.04        $0.00          $0.00      $0.00                               -$8,389.51      $2,385.05      -$10,774.56

Jul 2019     $6,203.25        $477.04     $5,726.21       $0.00          $0.00      $0.00                               -$2,186.26      $2,862.09       -$5,048.35
(estimate)

Aug 2019      $477.04         $477.04        $0.00        $0.00          $0.00      $0.00                               -$1,709.22       $3,339.13      -$5,048.35
(estimate)

Totals       $7,630.43    $2,862.24       $4,768.19    $2,885.40         $0.00   $2,885.40
Case 19-30599 Document 54 Filed in TXSB on 07/15/19 Page 7 of 7
